EXHIBIT 10.1
AMENDMENT NO. 5 TO
SECOND AMENDED AND RESTATED CREDIT AGREEMENT
AMENDMENT NO. 5 dated as of July 30, 2010 (“Amendment”) between VIRCO MFG.
CORPORATION, a Delaware corporation (the “Borrower”), and WELLS FARGO BANK,
NATIONAL ASSOCIATION (the “Bank”), amending the Second Amended and Restated
Credit Agreement dated as of March 12, 2008 (as amended, restated, supplemented
or otherwise modified, the “Credit Agreement”) between the Borrower and the
Bank. Terms defined in the Credit Agreement and not otherwise defined herein are
used herein as therein defined.
WHEREAS, subject to the satisfaction of the conditions set forth herein, the
Borrower and the Bank have agreed to certain amendments to the Credit Agreement.
NOW, THEREFORE, in consideration of the mutual agreements herein contained and
other good and valuable consideration, the sufficiency and receipt of which are
hereby acknowledged, the parties hereto agree as follows:
Section 1. Amendment to Section 5.11 of the Credit Agreement. Section 5.11 of
the Credit Agreement hereby is amended and restated in its entirety as follows:
Section 5.11 Minimum Net Income.
(a) For the fiscal year of the Borrower ended January 31, 2010, permit Net
Income plus federal, local and state income taxes as of the end of such fiscal
year to be less than $(500,000), and for any fiscal year of the Borrower
thereafter, permit Net Income plus federal, local and state income taxes as of
the end of such fiscal year to be less than $1.00.
(b) For the six months ending July 31, 2010, permit Net Income plus federal,
local and state income taxes as of the end of such six-month period to be less
than $(2,700,000).
Section 2. Amendment to Section 5.12 of the Credit Agreement. Section 5.12 of
the Credit Agreement is hereby amended and restated in its entirety as follows:
Section 5.12. Minimum Consolidated Fixed Charge Coverage Ratio.
Permit the Consolidated Fixed Charge Coverage Ratio (i) measured as of the end
of each fiscal quarter of each fiscal year (other than the fiscal quarter ended
April 30, 2010), to be less than 2.50 to 1.00, and (ii) as of the end of the
fiscal quarter ended April 30, 2010, to be less than 2.25 to 1.00. The foregoing
notwithstanding, this Section 5.12 shall not apply to the fiscal quarter ending
July 31, 2010.
Section 3. Amendment to Section 5.13 of the Credit Agreement. The table
appearing in Section 5.13 of the Credit Agreement hereby is amended by replacing
the words “6.00 to 1.00” directly opposite “Fiscal quarter ended July 31, 2010”
with the following: “N/A.”
Section 4. Amendment to Annex A to the Credit Agreement. (a) The following
definitions appearing in Annex A to the Credit Agreement hereby are amended and
restated as follows:
“Designated Finished Goods Advance Rate” means, at any date, a percentage equal
to (a) if such date is on or after March 1 and on or before July 31 of each
year, 55% and (b) at all other times, 45%.
Section 5. Amendment to Amended and Restated Line of Credit Note. The definition
of “Applicable Margin” set forth in the Amended and Restated Line of Credit Note
amended and restated as of January 29, 2010 is hereby amended and restated as
follows:
“Applicable Margin” means the following percentages per annum: (i) when the
principal balance of this Note bears interest at the Base Rate, 1.00%, and
(ii) when the principal balance of this Note bears interest at the LIBOR Rate,
3.50%.
Section 6. Consent to Amendments. The Guarantor hereby acknowledges and consents
to this Amendment, and affirms and acknowledges that the Guaranty and each other
Loan Document to which it is a party remains in full force and effect and that
such Person remains obligated thereunder without defense, offset or counterclaim
of any kind whatsoever, as if such Guaranty or other Loan Document were executed
and delivered to the Bank on the date hereof.
Section 7. Representations and Warranties. To induce the Bank to enter into this
Amendment, the Borrower represents and warrants to the Bank that:

 



--------------------------------------------------------------------------------



 



(a) Representations and Warranties in Credit Agreement. Each of the
representations and warranties of the Borrower and its Subsidiaries contained in
the Credit Agreement, the other Loan Documents or in any document or instrument
delivered pursuant to or in connection with the Credit Agreement (i) were true
and correct when made and (ii) after giving effect to this Amendment, continue
to be true and correct on the date hereof (except to the extent that such
representations and warranties relate expressly to an earlier date).
(b) Authority. The execution and delivery by the Borrower of this Amendment and
the performance by the Borrower of its obligations under this Amendment (i) are
within its power and authority, (ii) have been duly authorized by all necessary
proceedings, (iii) do not and will not conflict with or result in any breach or
contravention or any provision of law, statute, rule or regulation to which the
Borrower is subject or any judgment, order, writ, injunction, license or permit
applicable to the Borrower so as to materially adversely affect the assets,
business or any activity of the Borrower, (iv) do not conflict with any
provision of the certificate of incorporation or bylaws of the Borrower or any
agreement or other instrument binding upon the Borrower, (v) do not and will not
require any waivers, consents or approvals by any of its creditors which have
not been obtained, or (vi) do not and will not require any approval which has
not been obtained.
(c) Enforceability of Obligations. This Amendment and the Credit Agreement, as
amended hereby, constitute the legal, valid and binding obligations of the
Borrower enforceable against the Borrower in accordance with its terms, except
as enforceability is limited by bankruptcy, insolvency, reorganization,
moratorium or other laws relating to or affecting generally the enforcement of
creditors’ rights and except to the extent that availability of the remedy of
specific performance or injunctive relief is subject to the discretion of the
court before which any proceeding therefor may be brought.
(d) No Event of Default. No Event of Default or Default has occurred and is
continuing.
Section 8. Conditions to Effectiveness. This Amendment shall become effective on
the date when the following conditions precedent have been satisfied (the “Fifth
Amendment Effective Date”):
(a) The Borrower, the Guarantor and the Bank shall have delivered an executed
counterpart of this Amendment.
(b) The Borrower and the Guarantor shall have delivered to the Bank a
certificate, signed by a duly appointed officer of such Person, dated as of the
Fifth Amendment Effective Date, certifying as to the incumbency of such officer,
and attaching or making certifications that no changes have been made to the
copies last delivered to the Bank of, the Governing Documents of such Person and
any resolutions of such Person approving the execution of this Amendment.
(c) No Event of Default or Default shall have occurred and be continuing or
would result after giving effect to the transactions contemplated hereby.
(d) The representations and warranties set forth in Section 9 hereof shall be
true and correct on the Fifth Amendment Effective Date.
(e) No injunction, writ, restraining order, or other order of any nature
prohibiting, directly or indirectly, the consummation of the transactions
contemplated herein shall have been issued and remain in force by any
Governmental Authority against the Borrower, the Guarantor or the Bank.
(f) The Borrower shall have paid all reasonable out-of-pocket costs and expenses
of the Bank, to the extent invoices therefor have been presented.
(g) All other documents and legal matters in connection with the transactions
contemplated by this Amendment shall have been delivered or executed or recorded
and shall be in form and substance satisfactory to the Bank.
Section 9. Admissions and Acknowledgments. The Borrower and the Guarantor
expressly acknowledges and agrees with each of the following:
(a) That such Person does not dispute the validity or enforceability of any of
the Loan Documents or any of their respective obligations under any of the
foregoing, or the validity, priority, enforceability, scope or extent of any
charge, Lien, security interest or any other encumbrance of the Bank in, on or
against any of the Collateral in any judicial, administrative or other
proceeding;
(b) That such Person shall not challenge or dispute the validity of any of its
obligations under the Loan Documents to which it is party or any other
obligations incurred by such Person pursuant to the Loan Documents; and
(c) That the Indebtedness evidenced by the Loan Documents is secured by first
priority, non-avoidable, perfected, valid and enforceable liens on and security
interests in the Collateral, subject only to Permitted Liens.

 



--------------------------------------------------------------------------------



 



Section 10. Reference to and Effect on Loan Documents.
(a) Upon the effectiveness of this Amendment, on and after the date hereof, each
reference in the Credit Agreement to “this Agreement”, “hereunder”, “hereof” or
words of like import, and each reference in the other Loan Documents to the
Credit Agreement, shall mean and be a reference to the Credit Agreement as
amended hereby.
(b) Except as expressly set forth herein, this Amendment shall not by
implication or otherwise limit, impair, constitute a waiver of, or otherwise
affect the rights and remedies of the Bank under the Credit Agreement or any
other Loan Document, and shall not alter, modify, amend or in any way affect any
of the terms, conditions, obligations, covenants or agreements contained in the
Credit Agreement or any other Loan Document, all of which are ratified and
affirmed in all respects and shall continue in full force and effect.
(c) Nothing herein shall be deemed to entitle the Borrower or any Guarantor to a
waiver, amendment, modification or other change of any of the terms, conditions,
obligations, covenants or agreements contained in the Credit Agreement or any
other Loan Document in similar or difference circumstances.
(d) This Amendment shall be a Loan Document for all purposes.
Section 11. Benefits of Amendment. The terms and provisions of this Amendment
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns to the extent contemplated by the Credit
Agreement.
Section 12. Interpretation. The Article and Section headings used in this
Amendment are for convenience of reference only and shall not affect the
construction hereof.
Section 13. Execution in Counterparts. This Amendment may be executed in any
number of counterparts, each of which counterparts, when so executed and
delivered, shall be deemed to be an original and all of which counterparts,
taken together, shall constitute but one and the same Amendment. Faxed
signatures of this Amendment shall be binding for all purposes.
Section 14. Severability. If any provision of this Amendment shall be held to be
invalid, illegal or unenforceable under applicable law in any jurisdiction, such
provision shall be ineffective only to the extent of such invalidity, illegality
or unenforceability, which shall not affect any other provisions hereof or the
validity, legality and enforceability of such provision in any other
jurisdiction.
Section 15. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of California. The arbitration provisions
of Section 7.11 of the Credit Agreement are incorporated herein by reference.
Section 16. Expenses. The Borrower agrees to pay the reasonable out-of-pocket
expenses of the Bank, including but not limited to the reasonable fees, charges
and disbursements, including but not limited to the fees, charges and
disbursements of Gibson, Dunn & Crutcher LLP, special counsel for the Bank,
incurred in connection with the preparation, negotiation, execution and delivery
of this Amendment and any subsequent waiver, amendment or modification of the
Credit Agreement or any other Loan Document and the security arrangements in
connection herewith or therewith.
Section 17. No Course of Dealing. The execution and delivery of this Amendment
shall not establish a course of dealing among the Bank, the Borrower and the
Guarantors or in any other way obligate the Bank to hereafter provide any
further amendments, waivers, or consents of any kind to the Borrower and the
Guarantors.
Section 18. Arm’s Length Agreement. Each of the parties to this Amendment agrees
and acknowledges that this Amendment has been negotiated in good faith, at arm’s
length, and not by any means forbidden by law.
Section 19. Entire Agreement. This Amendment together with all other
instruments, agreements, and certificates executed by the parties in connection
herewith or with reference thereto, embody the entire understanding and
agreement between the parties hereto and thereto with respect to the subject
matter hereof and thereof and supercede all prior agreements, understandings,
and inducements, whether express or implied, oral or written.
[Signature Pages Follow]

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
and delivered as of the date first set forth above.



  VIRCO MFG. CORPORATION,
as the Borrower
      By:   /s/ Robert E. Dose         Name:   Robert E. Dose        Title:  
Vice President - Finance, Secretary and Treasurer     

  VIRCO, INC.,
as the Guarantor
      By:   /s/ Robert E. Dose         Name:   Robert E. Dose        Title:  
Vice President - Finance, Secretary and Treasurer   

 



--------------------------------------------------------------------------------



 



         

WELLS FARGO BANK, NATIONAL ASSOCIATION

        By:   /s/ Mehdi Emrani         Name:   Mehdi Emrani        Title:   Vice
President     

 